                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  JOHN DOE,                                   )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.      3:17-CV-504
                                              )
  MARK GWYN,                                  )
  in his official capacity as                 )
  Director of the Tennessee Bureau            )
  of Investigation,                           )
                                              )
               Defendant.                     )


                                        ORDER

        This matter is before the court on Plaintiff’s Motion for Attorney’s Fees [Doc. 65].

  This matter has been fully briefed [Docs. 65, 66, 71], and the undersigned previously

  referred the matter to United States Magistrate Judge H. Bruce Guyton [Doc. 70]. Judge

  Guyton issued a Report and Recommendation (“R&R”) [Doc. 73], recommending that

  Plaintiff’s motion be granted. There have been no timely objections to the R&R, and

  enough time has passed since the filing of the R&R to treat any objections as having been

  waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

        After a careful review of this matter, the Court is in complete agreement with the

  Magistrate Judge’s conclusion that Plaintiff’s Motion for Attorney’s Fees should be

  granted. Accordingly, the Court ACCEPTS IN WHOLE the R&R under 28 U.S.C.

  § 636(b)(1) and Fed. R. Civ. P. 72(b). It is ORDERED, for the reasons stated in the R&R,

  which the Court adopts and incorporates into its ruling, that Plaintiff’s Motion for




Case 3:17-cv-00504-TAV-HBG Document 74 Filed 12/23/20 Page 1 of 2 PageID #: 1667
  Attorney’s Fees [Doc. 65] is GRANTED.    Plaintiff is AWARDED $58,410.00 in

  attorney’s fees.

         IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                       2


Case 3:17-cv-00504-TAV-HBG Document 74 Filed 12/23/20 Page 2 of 2 PageID #: 1668
